Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The overspeed protection switch of the claimed invention comprising all the limitations of claims 1 and 7, specifically, a trigger member capable of rotating to a triggered position from an untriggered position when being toggled together with at least one protrusion, and actuation device with an action end performing a linear movement, and a reset member translated with the linear movement of the actuation device comprising a push rod acting on the at least one protrusion and at least one connection arm comprising a first connection arm and a second connection arm that surrounds the trigger device that is not taught, suggested nor obvious over prior arts of record.
US Patent Application Publication No. 2015/0329322 to Osmanbasic teaches an overspeed protection switch comprising a trigger member capable of rotating to a triggered position, and actuation device performing a linear movement, and a reset member comprising a push rod but does not teach at least one connection arm comprising a first connection arm and a second connection arm that surrounds the trigger device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654